PER CURIAM.
We acknowledge jurisdiction over this appeal because we find that the trial court’s order granting summary judgment as to count IV of the counterclaim adjudicated “a distinct and severable cause of action.” See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974). On the merits, we affirm the order granting summary judgment since the record reveals without contradiction that any interest which the appellants had in the trust was extinguished by virtue of a federal marshal’s sale.
ANSTEAD, C.J., HURLEY, J., and SHA-HOOD, GEORGE, Associate Judge, concur.